210 Or. 457 (1957)
311 P.2d 751
IN RE: COMPLAINT AS TO THE CONDUCT OF FRANZ E. WAGNER
Supreme Court of Oregon.
Submitted May 21, 1957.
Suspended for one year May 29, 1957.
PER CURIAM.
This matter is before us upon the recommendation of the Board of Governors of the Oregon State Bar that Franz E. Wagner, a member of the Oregon State Bar, be suspended from the practice of law in the state of Oregon for a period of one year.
The defendant has not filed a petition seeking a review of the recommendation of the board. Our duties, however, require a review of the record, and this we have carefully done.
The charge of unprofessional conduct stems from the defendant's failure to file a federal income tax return for the years 1952, 1953 and 1954, as required by the laws of the United States. The facts show that *458 upon each of these misdemeanor charges he entered a plea of guilty in the United States District Court for the District of Oregon.
The commission of the offense to which the defendant entered his plea of guilty is an offense that cannot be "overlooked or condoned in view of the paramount necessity for maintaining high standards of professional conduct." In re Means, 207 Or 638, 298 P2d 983.
The record reveals some mitigating circumstances, but not such as should, in our opinion, temper the recommendation of the Board of Governors.
The defendant is suspended from the practice of law for a period of one year, and it is so ordered.
McALLISTER, J., dissenting.
In my opinion, an attorney who has for several years willfully and intentionally failed to file his income tax returns has demonstrated that he is unfit to practice law and should be disbarred. Such flagrant disregard of his duty as a citizen is in direct violation of his oath to support the constitution and laws of the United States and of the state of Oregon. It is clear that the conduct of the defendant has been such that if he were now applying for admission to the bar, his application should be denied. I therefore dissent from that portion of the opinion which merely suspends the defendant from the practice of law for one year.